Citation Nr: 1543405	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of a splenectomy.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1969 to March 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was certified to the Board by the RO in Huntington, West Virginia.
 
In February 2013, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.
 
In February 2015, the Board remanded the appeal for further development.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
 
FINDINGS OF FACT
 
1.  The Veteran did not incur additional disability as the result of surgery performed at a VA medical facility in September 2008 due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.

2.  The Veteran was not provided defective informed consent; and no additional disability was incurred due to an event that was not reasonably foreseeable.
 
 

CONCLUSION OF LAW
 
An award of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a September 2008 splenectomy is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. § 3.361 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA evaluations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations/evaluations are in order.  While there appear to be some outstanding VA treatment records, there is no indication that any such records are pertinent to the claim.  Thus, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony offered during the course of a hearing before the undersigned in February 2013, and both treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
There has been substantial compliance with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was specifically informed of the evidence needed to substantiate his claim and offered an opportunity to submit such evidence.  A supplemental statement of the case was issued in July 2015.  While the remand also directed the AOJ to obtain a medical opinion if, and only if, the Veteran submitted new, non-duplicative evidence that was responsive to the standard to award compensation under 38 U.S.C.A. § 1151.  As discussed below, the evidence he submitted was not responsive to such a standard and an opinion was therefore not warranted.
 
Legal Principles and Analysis
 
The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151.  He alleges that the surgeon who performed a September 2008 Heller myotomy was negligent in causing a lacerated spleen which in turn necessitated a splenectomy.  The Veteran has testified that he was not properly warned of the potential risks of his surgery and that a splenectomy is not a reasonably foreseeable complication to surgery to the esophagus.
 
Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.
 
To determine whether a Veteran has additional disability, VA compares the appellant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.
 
To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination, and that he has additional disability does not establish causation.
 
Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination are furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability is the action or event which directly caused the disability, as distinguished from a remote contributing cause.
 
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.
 
Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or imaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
 
After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 
On  September 29, 2008, the Veteran underwent a Heller myotomy to correct achalasia.  The surgery resulted in a lacerated spleen which in turn necessitated a splenectomy.  Prior to the surgery in August 2008, the Veteran was advised of the proposed procedure (laparoscopic Heller myotomy), as well as available alternate treatments, including balloon dilation, Botox and surgery.  The Veteran was advised of possible risks associated with the procedure and potential complications including but not limited to infection, bleeding, and esophageal perforation that could require another procedure for correction.  The Veteran understood the complications and elected to have the procedure.
 
At the time of his surgery, the Veteran was again advised of possible risks associated with the procedure and potential complications, including bleeding, infection, gastric leak, esophageal leak, pneumothorax, bowel injury, liver injury, incisional hernia, recurrence of symptoms and, significantly, splenic injury requiring splenectomy.  The surgeon noted that the appellant was a very good candidate for a laparoscopic approach due to his worsening dysphagia, early signs of achalasia and two of three classic symptoms, including non-relaxation of the lower esophageal sphincter and dysmotility of the lower esophageal sphincter.  After discussing all options and fully understanding the proposed procedure, the Veteran again consented to surgical correction of achalasia.
 
Pertinent evidence of record reflects that during the procedure, an attempt was made to grasp a gastric vessel to apply a scalpel but the vessel could not clearly be made out from the other hilar structures.  In attempting to isolate the bleeding vessel, a tear was created in the spleen which then allowed for more generalized bleeding from the spleen.  A lap sponge was then placed lateral to and below the spleen to allow for adequate superior medial mobilization.  Visualization was set to initially explore the option of splenorrhaphy.  However, with even manual pressure, adequate visualization could not be obtained.  At that point, splenectomy was pursued.  
 
In October 2010, a VA physician was asked to review the Veteran's claims folder in its entirety, and furnish an opinion addressing questions regarding the September 2008 splenectomy.  That VA physician essentially responded, based on a review of the pertinent evidence of record, that while the appellant suffered a tear in the spleen during surgery which caused unstoppable bleeding and resulted in a splenectomy, there was no evidence of negligence, carelessness, lack of proper skill or error in judgment on the part of the surgeon or VA.  The Veteran had been counseled counselled in the dangers and complications of original laparoscopic surgery which included bleeding and infections as possible complications to which the Veteran agreed.  The physician further observed that the appellant had been notified of the splenectomy after the surgery and offered proper follow-up care.  Subsequently, he has not suffered any unusual or excessive bacterial pneumonia or infection or increased blood clots.
 
At the February 2013 Videoconference hearing, the Veteran reiterated that he was never advised that having his spleen removed was one of the risks involved in undergoing a Heller myotomy.
 
In the February 2015 remand, the Board observed that, at that time, there was no medical evidence of record which even remotely suggested that the laceration of the spleen and subsequent splenectomy were the result of an event not reasonably foreseeable, or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing medical treatment.  The Board determined that because the undersigned had failed to advise the appellant of the evidence needed to substantiate his claim at the hearing, the appellant should be provided with an additional 90 days to submit evidence.
 
In response, the Veteran submitted a March 2015 private treatment record.  This record prepared by a physician recorded the Veteran's contention that prior to the September 2008 surgery he did not recall being told that losing his spleen was a potential complication of surgery.  Although the physician reviewed the procedure report, the pre-operative consent form was unavailable.  While the physician opined that the splenectomy was undoubtedly the result of having surgery to correct his achalasia, he concluded that he was not in a position to judge whether there had been negligence or whether the appellant had been appropriately informed of the risks.
 
The Board finds the October 2010 opinion of the VA doctor highly probative because the opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA doctor reviewed the Veteran's claims folder, discussed the appellant's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.
 
The March 2015 private physician found that he could not opine as to whether there was negligence or whether the Veteran had been appropriately informed as to the risk, the opinion neither supports nor undermines the Veteran's claim.  The record repeatedly documents that the appellant was informed of the risks of the procedure in question, and that he consented to the surgery.  Therefore, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran's splenectomy was in any way the result of negligence on the part of VA medical personnel, or due to an event not reasonably foreseeable.  Indeed, a splenectomy was specifically identified as a potential complication of the procedure shows that it was a reasonably foreseeable complication.
 
In evaluating the Veteran's claim, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that he was never informed that splenectomy was a complication of surgery.  Significantly, VA treatment records show that the Veteran understood and consented to the risk of bleeding on multiple occasions.  Further, on September 29, 2008, his understanding and consent to possible complications including splenectomy were specifically documented.  Given these inconsistencies, the Board finds the appellant's contrary assertion to not be credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
To the extent prior discussions of risks arguably did not specifically address a splenectomy, the United States Court of Appeals for Veterans Claims has held that the failure of consent documents to list specific disclosed risks does not establish a lack of informed consent, given that it could not be presumed that the Veteran's complications were not discussed simply because they were not recorded in the consent documents.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  In the case at hand, the Veteran was provided sufficient informed consent prior to his surgery.  This is particularly the case given the fact that he was described as a "very good" candidate for surgery in light of his worsening dysphagia and classic symptoms of achalasia; any reasonable person faced with similar circumstances would likely have proceeded with the surgery.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).
 
The Board acknowledges the Veteran's testimony, however, the Board rejects any assertion which seeks to etiologically relate postoperative residuals of a splenectomy to negligence on the part of treating VA personnel.  The Veteran, as a lay person, is not competent to offer an opinion addressing whether the procedure was negligently performed or to otherwise address the standard of medical care provided to him. Although lay persons are competent to provide opinions on certain medical issues, the question whether a surgical procedure was negligently performed is a matter that falls outside the realm of knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion requires medical knowledge provided by someone qualified by skill, experience, training, or education, none of which the Veteran possesses.  Id.
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of a splenectomy is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


